This cause having heretofore been submitted to the Court on the notice of appeal, and the Court having considered the same as a petition for writ of certiorari to review the order of the Circuit Court for Palm Beach County in said cause bearing date October 16, 1957, and the Court having further carefully considered the transcript of record, the briefs, and argument of counsel, it is
Ordered that the said petition be and the same, is hereby denied. See also, In re Juen’s Estate, Fla.App., 105 So.2d 908.